COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Fitzpatrick, Judge Annunziata and
           Senior Judge Coleman


CASSIE VAN BUREN
                                                MEMORANDUM OPINION *
v.   Record Nos. 2622-02-2 through                   PER CURIAM
                 2625-02-2                         APRIL 15, 2003

CITY OF RICHMOND
 DEPARTMENT OF SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                     Theodore J. Markow, Judge

           (Robert J. Jacobs, on briefs), for appellant.

           (Kate D. O'Leary, Assistant City Attorney;
           Marc Yeaker, Guardian ad litem for the infant
           Johnny Collins; Karen Matthews, Guardian ad
           litem for the infants Catherine, Christina
           and Anthony Van Buren, on briefs), for
           appellee.


     In four separately filed and numbered appeals, Cassie Van

Buren (mother) appeals the decision of the circuit court

terminating her parental rights to her four children:   Catherine

Van Buren (Rec. No. 2622-02-2); Christina Van Buren (Rec. No.

2623-02-2); Johnny Collins (Rec. No. 2624-02-2); and Anthony Van

Buren (Rec. No. 2625-02-2). 1


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       The record contains at least two different spellings for
each twin girl's name. In this opinion, we will use the names
listed in the final order dated September 3, 2002, and refer to
the twins as Christina and Catherine.
        Mother contends the evidence was insufficient to support the

terminations under subsection (1) or (2) of Code § 16.1-283(C).

She also asks this Court to apply the ends of justice exception to

Rule 5A:18 and find that the trial court applied an incorrect

standard to support termination.    Upon reviewing the record and

briefs of the parties, we conclude that these appeals are without

merit.    Accordingly, we summarily affirm the decisions of the

trial court.    Rule 5A:27.

                               BACKGROUND

        On July 7, 1999, the Richmond Department of Social Services

(RDSS) removed the children and placed them in foster care.    The

twins, Catherine and Christina, were three years old at the time

of removal, Anthony was four and Johnny was eight.    On July 8,

1999, Charlotte Scharff with RDSS filed petitions alleging the

children were abused and neglected.

                           The First Hearing

        On February 20, 2002, the trial court conducted a de novo

hearing on RDSS's petition to terminate mother's parental rights.

        Kelly Davis, a case worker with RDSS, began working with the

family in July 1999.    She related how the three younger children

had bruises and bite marks on their arms and legs when she first

saw them.    Davis filed the initial foster care plan on September

1, 1999, with a goal of return home by the target date of March

2000.    The parents were to have bi-weekly visitation with the

children.    RDSS provided the following services and referrals:

                                 - 2 -
(1) refer mother to SCAN, a parents support group; (2) refer

father to Richmond Behavorial Health Authority (RBHA) for

substance abuse evaluation and treatment, if necessary; and (3)

refer father to Commonwealth Catholic Charities for anger

management.   RDSS indicated it would provide "other services if

needed," involve parents in service plan updates, and inform them

of court dates.

     Davis and the parents returned to court in May 2000 to review

the foster care plan.    The report showed that mother attended all

SCAN sessions.    Father advised RBHA he had no substance abuse

problem, so RBHA did not recommend treatment; however, father

attended a substance abuse education course through the Richmond

Office of Community Corrections (ROCC), and in January 2000, he

completed an anger management course sponsored by ROCC.    RDSS

referred the parents for a parenting assessment and arranged for

in-home services to work with the family.   The program goal

remained "Return Home," and the target date was extended to

December 2000.

     In April 2000, RDSS contracted with "Wilkerson's Consulting"

(Wilkerson's) to provide in-home counselors "to work with the

family" twenty hours per week to teach "effective ways of

parenting."   Marshelle Anderson is employed by Wilkerson's, which

is a private agency providing "[i]ntensive in-home counseling,

parent aid [and] therapeutic mentoring."    She and other counselors

worked with the family from April 2000 until April 2001.    The

                                - 3 -
frequency and length of Anderson's contact with the family

increased to forty hours per week, five or six days per week.

Anderson explained:

            In the beginning we were providing parenting
            services to assist [the parents] with better
            organizing their home. Keeping the home
            clean, washing the kid's clothes. Just
            daily living skills types of things. We
            were also doing about 40 hours of intensive
            in-home counseling.

Anderson also worked on ways to discipline and redirect the

younger children's behavior.    Anderson indicated that her

company usually works with a family for a period of three to six

months.    Anderson recalled that the three younger children

"weren't speaking" at the time and "couldn't communicate very

well."    Thus, "they would bite and push . . . to get what they

wanted."   According to Anderson, the three younger children

"were really hard to handle."

     Both case worker Davis and counselors with Wilkerson's noted

that the home was disorganized and messy, and the parents were

unable to control the children's behavior or maintain regular

schedules and routines for things such as meals or bedtime.     Davis

recalled that mother and father were receptive to recommendations

and advice, but they had difficulty implementing them.     In

addition to providing counselors, RDSS also provided daycare for

the three younger children.

     Dr. Beverley Chamblin performed psychological evaluations of

father and mother in May 2000, ten months after the children were

                                - 4 -
initially removed by RDSS. 2   The purpose of the evaluation was "to

help the home care workers teach the Van Burens to be more

constructive parents."   Dr. Chamblin also noted RDSS's concern

regarding father's "somewhat negative and controlling attitude

toward some of the assistance he is given" as well as mother's

"very passive . . . behavior."    Father dropped out of school in

the seventh grade.   He felt that he and his wife were good

parents.   Father denied having any emotional problems or any

problems with alcohol, even though his father had problems with

alcohol.   Father told Chamblin he "drinks a six-pack of beer a

day, especially on the weekends."    Father tested "within the

middle of the Borderline range of intellectual functioning."

Dr. Chamblin noted "[a] severe degree of intellectual impairment

[a]s evidenced by the variability among his levels of achievement

(ranges from moderate mental retardation to average)."    However,

father's "[i]ntellectual impairment is secondary to central

nervous system dysfunctioning and emotional factors, namely

depression."   Although Dr. Chamblin could not pinpoint the origin

of father's "neurological impairment," she opined that "[c]entral

nervous system dysfunctioning appear[ed] to interfere the most in

his intellectual efficiency."    Dr. Chamblin found father's

thinking and reasoning "very simplistic and concrete and very


     2
       RDSS moved to admit and the trial court admitted father's
evaluation; however, RDSS failed to move to admit the evaluation
of mother. Therefore, her evaluation is not in the record.


                                 - 5 -
rigid."   As a result, "he can think of only one alternative in

each problem situation."   Father's "third grade [reading] level"

prevented him from taking a "self-administered parenting

inventory," which required at least a sixth grade reading level.

Dr. Chamblin noted "[t]here is significant evidence to suggest the

presence of alcohol dependence and dysthymic depressive disorder."

She opined that father's neurological impairment might stem from

alcohol abuse.   Personality tests revealed "an emotionally

immature adult" who "uses strong defenses of denial and repression

and flight and avoidance."   His emotional test responses indicated

"that he easily regresses under stress and can become verbally

aggressive."   In her summary, Dr. Chamblin recommended that father

"be seen for psychiatric evaluation to discuss medical

intervention for his depression."

     Although mother's evaluation was not made a part of the

record, see note 2, supra, evidence established that she was

passive and suffered from depression for which she had begun

taking medication.

     In June 2000, RDSS returned the children to the parents for a

"trial placement."   Wilkerson's continued to provide in-home

consulting work with the family.

     Davis left RDSS in October 2000, at which time Sharon Crone

took over as foster care case worker.   Crone worked with the

family until September 13, 2001.    Crone "saw a deterioration in

the children's behavior from the time [she] received [the case]."

                               - 6 -
In October 2000, the daycare facility that the children attended

expressed concerns about the children's cleanliness and about the

behavior of the three younger children.      Crone learned of four

complaints made to Child Protective Services (CPS) and spoke with

a CPS worker who had visited the home and who "told [Crone] her

concerns." 3   Moreover, Crone "had seen the children on several

occasions and [she] didn't see the concerns" pointed out to the

parents by RDSS "being addressed."      Specifically, Crone noticed

that the "children were dirty" and had "multiple ear infections"

for which treatment was not sought until RDSS intervened.     Also,

appointments for the children at therapy were not regularly kept.

     Crone "observed the house in disarray several times."      The

top two bunks in the two sets of bunk beds in the children's

bedroom contained "so much clutter" that the children had to sleep

together in the bottom bunks.    On November 27, 2000, Crone saw

"many bruises on the children."    Crone discussed the problem with

the in-home workers, who indicated "they were addressing the same

concerns," however, "they just weren't seeing any improvement."

On November 28, 2000, RDSS removed the children from the parents'

home a second time.




     3
       Trina Coleman, a Child Protective Services (CPS) worker
for RDSS, received a complaint in November 2000 alleging lack of
supervision and possible physical abuse. According to Coleman's
testimony, RDSS determined that the complaint was founded, level
three (moderate), for lack of supervision.


                                - 7 -
        On December 6, 2000, Crone filed another Foster Care Service

Plan.    The program goal was "Placement with Relatives" and the

target date was July 2001.    Crone explained that, at the time,

RDSS had been involved with the family for seventeen months and

things were not improving satisfactorily, so she felt it was time

to "move on to a new goal."    The relatives recommended by the

parents to care for the children eventually declined to take them,

so Crone advised the parents that she intended to change the goal

to adoption.    After visiting the parents and advising them of the

decision, father asked her to leave.     As she was leaving, mother

assaulted Crone and threatened to kill her.

        Crone testified that father failed to follow through with

further counseling at Catholic Charities.    Crone also asked the

parents to return to SCAN for more parenting classes, which they

did from March 26 until May 7, after which "they refused to go

anymore."    According to Crone, the parents failed to see that

Catherine attended weekly speech therapy sessions, despite

arrangements being made for her to get there in a Medicaid van.

Johnny also missed sessions with therapist Maureen Mayer.

        When asked if any other social service agencies had been

involved with the family prior to RDSS's involvement, Crone

testified that when Catherine and Christina were born in Caroline

County, "they were removed for a very short time," and Johnny and

Anthony "were living in the aunt's house."



                                 - 8 -
      Crone observed visitations after the children were removed in

November 2000.   The parents "had poor interaction" with the

children.   Specifically, Crone noted that father was "very rough

with the children" and had to be redirected several times.     Crone

also had concerns that father refused to address apparent problems

with his use of alcohol.    Crone recalled that mother and father

often argued and screamed at each other, causing the children

anxiety.

      Crone noted that Johnny, although a child, "was often given a

caretaker role."   It appeared to Crone that he "wasn't getting his

emotional needs met."    Crone opined it was "traumatic" for Johnny

to be "going back and forth" between his parents and foster

care, and she felt "he needs some permanency.      He needs to know

that one family is going to take him and he is going to be with

them for the long run."

      Dr. Jennifer Paul performed psychological evaluations of

Anthony and Christina.    Anthony, who was five years old at his

June 2001 evaluation, "was very inattentive."     He jumped on things

and had a hard time sitting still.      His "attentional skills were

so poor," he was unable to complete an intelligence test intended

for children his age.    Therefore, Dr. Paul could not determine his

IQ.   His child development inventory indicated significant

developmental delays.    Dr. Paul gauged Anthony's overall abilities

"at the 2 year, 4 month level," two years, eight months below his

chronological age.   Dr. Paul posited that Anthony's "developmental

                                - 9 -
delays may be related both to cognitive delays/limitations and

also to previous environments."    She was "unclear how much

stimulation he received in his previous environments and whether

or not he received enough stimulation to promote normal

development."    "Behavorial reports and observations" were

"consistent with a diagnosis of Attention Deficit Hyperactivity

Disorder [ADHD]"    According to Dr. Paul, "Anthony will need

continued stimulation both at home and through a structured school

program."

        Christina's August 2001 test results indicated that she "has

significant developmental delays," especially in speech, for which

she needs immediate therapy.    Like Anthony, Christina suffers from

ADHD.    She tested at least one year below her peers in every

category.    Dr. Paul said that Christina needed structure and

consistency at home and at school and that a behavioral

modification system should be implemented.    Dr. Paul recommended

that both children be taken to a pediatrician or psychiatrist to

discuss the possibility of using medication to control effects of

their ADHD condition.    She also made several other recommendations

for the parents, foster parents, and support personnel working

with Anthony and Christina.

        In September 2001, Jenny Money took over for Crone as the

foster care case worker.    She testified that Johnny had been in

foster care since November 2000 and is doing well in school and in

the foster home.    Christina, Catherine and Anthony are in a

                                 - 10 -
therapeutic foster home and are "doing marvelously."   Money

explained that therapeutic foster parents are trained to deal with

a child's special needs.   All three younger children demonstrated

delayed development in speech.    Christina also "suffers from

underlying anxiety," and she and Anthony have been diagnosed as

having ADHD.    In addition, Anthony shows signs of mental

retardation.    All three younger children see a psychiatrist for

medication and participate in speech therapy.    Anthony began

taking medication in August 2001, and Christina began taking

medication in October 2001.   Money stated that the children still

need supervision and structure.

     When Money took over in September 2001, she reminded the

parents about the services already in place.    Money also

recommended that mother participate in an anger management class

and that father attend Alcoholics Anonymous (AA).   Money directed

father to obtain documentation of AA meetings he attended.

According to Money, the parents have attended fourteen out of a

possible 132 parenting classes offered during the time RDSS was

involved in their case, making their attendance rate 11%.    Mother

never attended anger management class, and father failed to

provide written verification that he attended any AA meetings.

Father told Money the AA meetings depressed him.

     When Money first got the case, the parents' home was

condemned because of lead paint and electrical and plumbing

deficiencies.    The parents moved in with friends, then lived in a

                                 - 11 -
hotel for a few weeks until moving into the house they now occupy.

Money observed several visits between parents and the children and

recalled how Johnny would appear to stay by himself, isolated and

ignored.   Usually some problem would occur with one of the younger

children, such as Anthony choking after eating too many donuts or

Catherine spilling an overfilled cup of drink on herself.

     Although Money referred father and mother "to family

counseling at Commonwealth Catholic Charities," the parents

decided to meet with Robert Osborn for counseling.   Initially,

Osborn told Money he did not believe the parents could cope with

children with special needs.   However, according to Money, he

later altered that opinion and currently feels the parents could

maintain the children in their home "as long as there were a lot

of supportive services in the home."

     Sharon Jacobs has been the foster mother for Christina,

Catherine and Anthony since December 3, 2001.   Jacobs explained

how she and her husband were able to successfully alter the

children's behavior by establishing a system of rules and

rewards.   Jacobs noted that the children appear happier and more

responsive.   She attributes their progress to the daily routine

and structure she and her husband offer in their therapeutic

foster home setting.   There have been no incidents of biting

since the placement.

     Robert Osborn, a licensed clinical social worker, testified

that he first met with the parents in October 2001 and has been

                               - 12 -
seeing them weekly.    Initially, both parents exhibited symptoms

of "affective disorders," mother suffering from depression and

father from bipolar disorder.    Both parents are currently taking

antidepressants and their conditions are stabilized.    Although

Osborn was not concerned about the children's safety if they

returned home, he felt "there's still room for growth in their

parenting skills."    Osborn opined they may pay less attention to

the children's emotional needs and show inconsistency in their

care.    According to Osborn, the parents have made much progress

since their first meeting in October 2001.    He acknowledged that

the parents failed to advise him they had psychological

evaluations done in May 2000 and that access to those results

would have been helpful in their treatment.    Osborn felt the

parents might be able to be more effective with the children in

terms of incorporating what they have learned if they were able

to practice what they have learned for three or four months.

Osborn noted that children with ADHD need "consistency,

support," medication, and structure.     According to Osborn, the

parents would need two to three months "to get back into the

swing of parenting and be able to incorporate [their] new

information."    Osborn noted that both parents came from

dysfunctional family situations, making it more difficult for

them to overcome their past and become effective parents.

        By order dated February 28, 2002, the trial court deferred

making a determination "until early August 2002" in order to

                                - 13 -
allow the parents, who had recently been diagnosed and

prescribed medication and therapy, to show that they could

effectively remedy the situation causing removal and take care

of their children.   The trial court directed RDSS to "provide

appropriate services to determine if reunification of this

family can be accomplished" and to "file a report of its efforts

and any reaction thereto and results thereof" before the August

hearing.

              RDSS's Report of Reunification Attempt

     Pursuant to the trial court's February 28, 2002 order,

Money prepared and submitted a report "documenting the efforts

made by [RDSS] to attempt to reunify" the parents with the

children.   Money first changed the one and one-half hour

bi-weekly supervised visits to unsupervised visits.    The visits

took place in a playroom at the RDSS office; a two-way mirror

enabled RDSS staff to observe.   If, during those visits, the

parents "could demonstrate that they could keep the children

safe, . . . then the visits could begin to take place at the Van

Buren's home."

     By April 2002, visitation took place weekly and was

increased to two hours.   In May 2002, "the visits were changed

back from weekly to bi-weekly, as [the three younger children's]

behavior had declined dramatically, and Mr. and Mrs. Van Buren

were not demonstrating appropriate parenting skills."    "On many

occasions," Money observed situations where the parents "have

                              - 14 -
not been able to keep the children safe, supervise them, or

discipline them appropriately."   For example, "[d]uring

unsupervised visits, Anthony has bitten his siblings on several

occasions and he has fallen off the back of the couch and bumped

and scratched his head."    Moreover, father "has been observed

spitting on the children, and walking out in traffic while

holding Christine and Katherine's hands."   Money noted that

father "does not follow the instructions that [she] makes

regarding the visits, [and] he spends little time actually

interacting with the children, as he uses the telephone, leaves

the room to smoke cigarettes, or" complains about the children's

foster care case.    Money detailed several inappropriate comments

made to the children by mother and father and noted that mother

"has not shown any ability to discipline the children."    It

"appear[ed]" to Money that the parents "rely on Johnny [the

oldest child] to discipline his younger siblings."   The parents

bring no toys or games with which to engage the children during

the visits, instead promising them there will be toys when they

return home.

     Money wrote that father "will not accept redirection, or he

will deny that he responded in a particular way."    For example,

he "attempted to schedule visits with Johnny through the foster

mother, rather than scheduling them through [Money]."   When

confronted with the issue, he denied making such a request to

the foster mother.   Another time, father "went against [Money's]

                               - 15 -
recommendations and allowed" the mother, who had a suspended

driver's license, to transport Johnny and him to an event in the

city.    Money documented other instances in which father acted

against her advice and "attempted to deceive [her]."

        Money reported that Anthony, Catherine and Christina's

"foster parents . . . have noticed a decline in the children's

behavior since the visits have been unsupervised."    Following

the visits, "the children are much more aggressive" and they

experience nightmares.    Christina "wets the bed for several

nights following visits" and has "temper tantrums."    After one

visit at which father spit water on the children, "the children

were spitting on one another."    Following a visit on May 22,

2002, Anthony's foster mother noted "6 small bruises on his

back."    Anthony said "that Johnny had touched his back" and that

"he had bitten" Johnny and his mother because they "were holding

him tightly."    Money observed several situations where the

parents failed to properly discipline or supervise the children,

either ignoring the behavior or merely saying, "No," often to no

avail, but refusing to actively address the situation.

        Money spoke with Debra Robbins, the therapist for the three

younger children, and reported Robbins' opinion that father

"would not be able to attend the children's needs, due to his

own limitations."




                                - 16 -
                        The Second Hearing

     On August 7, 2002, the parties appeared before the trial

court.   Prior to the hearing, Money submitted her report.   Four

witnesses testified, including Osborn, the clinical social

worker working with the parents.   The evidence established that

father suffers from bipolar disorder, an "emotional disorder,"

and mother suffers from depression.     Osborn noted that these

"chronic conditions" can be treated in the long-term only if the

parents regularly obtain and take their medication.

     The guardian ad litem for Johnny, the oldest child, advised

the trial court that Johnny's "connection is very strong with

the [three younger] siblings," and that connection is "clearly

the stronger one."   Johnny lives with different foster parents

than the three siblings.   Johnny's guardian ad litem reported

that Johnny expressed that he did not desire to return home if

his siblings did not return.   The guardian noted that Johnny's

connection with his siblings would be cut off completely if

Johnny remained at home alone with the parents and the parental

rights to the younger siblings were terminated and they were

adopted.   However, if Johnny remains in another foster home or

is adopted by another family, there is a possibility that

visitation among the siblings could be arranged.

     In light of Money's report documenting the parents'

inability to safely care for the younger three children in a

controlled setting for a short period of time, and because they

                               - 17 -
are doing so well in their foster home, the younger children's

guardian ad litem recommended that "it's in their best interest

to end this and move forward with the adoption."

     The trial court ruled as follows:

                  I do find by the appropriate standard
             clear and convincing evidence that it is
             appropriate that there be termination of
             parental rights of all four children. I
             have no question in my mind whatsoever about
             the appropriateness of that decision, with
             the exception of Johnny.

                  That one, I think Mr. Yeaker [Johnny's
             guardian ad litem] has set out at least
             three of the most obvious options. There's
             not one of them in that whole group that is
             a great one. I think the best one and the
             most likely to result in a long-term benefit
             for [Johnny] is going to be terminate and
             attempt to get him into an adoptive home.
             That needs to be done soon. He's eleven
             years old now. Time is running out for him.

     The trial court directed the attorney for RDSS to draft an

order reflecting his ruling.

     The final order dated September 3, 2002, contains the

following:

                  The Court having heard and considered
             the evidence and arguments of counsel FINDS
             by a preponderance of the evidence that the
             goal of adoption is in the best interests of
             [the children]. The Court also FINDS by
             clear and convincing evidence that it is in
             the best interests of [the children] to
             terminate the parental rights of Michael and
             Cassie Van Buren and that Michael and Cassie
             Van Buren have failed to remedy the
             conditions, which led to [the children's]
             placement and continuation in the custody of
             the Richmond Department of Social Services.


                                - 18 -
                 Therefore the Court ORDERS that the
            residual parental rights of Michael and
            Cassie Van Buren are terminated, the goal of
            adoption is approved and the Richmond
            Department of social Services is granted the
            rights to place the child[ren] for adoption.

                               ANALYSIS

     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the paramount

consideration of a trial court is the child's best interests."

Logan v. Fairfax County Dep't of Human Development, 13 Va. App.

123, 128, 409 S.E.2d 460, 463 (1991).     "'In matters of a child's

welfare, trial courts are vested with broad discretion in making

the decisions necessary to guard and to foster a child's best

interests.'"   Id.   The trial judge's findings, "'when based on

evidence heard ore tenus, will not be disturbed on appeal unless

plainly wrong or without evidence to support it.'"    Id. (citation

omitted).

                     Sufficiency of the Evidence

     Appellant contends the evidence was insufficient to support

the termination under either subsection of Code § 16.1-283(C).

     Although the trial court did not specifically state under

which subsection of the statute it found termination of mother's

parental rights to be appropriate, RDSS's evidence and the

language used by the trial court make clear that the termination

occurred pursuant to Code § 16.1-283(C)(2).     Thus, we limit our

sufficiency analysis to Code § 16.1-283(C)(2), which provides


                                - 19 -
that a court may terminate a parent's residual parental rights

where a child has been placed in foster care as a result of

court commitment if the court finds, based upon clear and

convincing evidence, that (1) it is in the best interests of the

child; (2) that the parents without good cause have been

unwilling or unable within a reasonable period of time not to

exceed twelve months to remedy substantially the conditions

which led to the child's foster care placement; and (3) that

reasonable and appropriate efforts of social, medical, mental

health or other rehabilitative agencies have been made to such

end.

       Clear and convincing evidence is "that measure or degree of

proof which will produce in the mind of the trier of facts a

firm belief or conviction as to the allegations sought to be

established.   It is intermediate, being more than a mere

preponderance, but . . . [less than] a reasonable doubt . . . ."

Gifford v. Dennis, 230 Va. 193, 198 n.1, 353 S.E.2d 371, 373 n.1

(1985).

       We view the evidence in the light most favorable to the

party prevailing below and grant to that evidence all reasonable

inferences fairly deducible therefrom.    Logan v. Fairfax County

Dep't of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463

(1991).   Although "[t]he termination of residual parental rights

is a grave, drastic and irreversible action," Helen W. v.

Fairfax County Dep't of Human Dev., 12 Va. App. 877, 883, 407

                               - 20 -
S.E.2d 25, 28-29 (1991), we "'presume[] [the trial court has]

thoroughly weighed all the evidence [and] considered the

statutory requirements,'" Logan, 13 Va. App. at 128, 409 S.E.2d

at 463 (quoting Farley v. Farley, 9 Va. App. 326, 329, 387

S.E.2d 794, 796 (1990)).

     The evidence, viewed in the light most favorable to RDSS,

proved, by clear and convincing evidence, both (1) that RDSS

made "reasonable and appropriate efforts" to help mother remedy

the conditions "which led to or required continuation of the

child[ren]'s foster care placement" and (2) that appellant,

without good cause, failed "to substantially remedy" those

conditions.   In reaching this conclusion, the court was required

by Code § 16.1-283(C)(2) to "take into consideration the prior

efforts of such agencies to rehabilitate the parent."

     The evidence established that RDSS began working with

mother and father in July 1999 after it obtained custody of the

children.   RDSS submitted a foster care plan with a goal of

returning the children home, first by March 2000, then by

December 2000.    During the children's temporary placement in

foster care, RDSS assisted mother and father in obtaining help

so as to improve their parenting skills and regain possession of

their children.   The case worker referred mother to a parents

support group and father to agencies to evaluate and treat him for

substance abuse and anger management.   In April 2000, RDSS

contracted with Wilkerson's to provide in-home assistance, and in

                               - 21 -
May 2000, RDSS had mother and father evaluated by a psychologist.

The evaluation revealed that father has below average cognitive

abilities, he is emotionally immature, and he may suffer from

neurological impairment, alcohol dependence, and depression.    The

evaluation recommended a psychiatric evaluation for possible

medical intervention.   The evaluation found father to be rigid,

simplistic, and limited in solving problems.

     Mother was found to be suffering from depression.    She was

viewed as the more passive parent.    Evidence also indicated she

had a problem controlling her anger.

     Eleven months after removing the children and providing

services to help the parents be more effective and diligent,

RDSS returned the children to the parents for a trial placement.

Five months later, in November 2000, RDSS again removed the

children based on a founded complaint of lack of supervision and

deteriorating behavior by the children, which the parents were

unable to control or ameliorate.     The children were again placed

in foster care homes.

     The children had spent eleven months in foster care during

the first removal and another twenty months after the second

removal.   During that thirty-one month period, three different

case workers worked on the case.     Throughout that period, RDSS

provided services and referrals and made "reasonable and

appropriate efforts" to help the parents remedy the conditions



                               - 22 -
which both "led to" and "required continuation of" the

children's foster care placement in 1999 and 2000.

     By the time of the February 2002 hearing, the parents,

Anthony and Christina had been diagnosed and were taking daily

medication to manage their respective conditions.    Therefore,

the trial court directed RDSS to attempt to reunify the family a

third time and determine if they could parent the children

effectively and safely now that Anthony, Christina, father and

mother were being treated.   RDSS tried to expand visitation in

hopes of reunifying the parents and the children; however, the

case worker reported several instances in which father and

mother acted inappropriately, failed to maintain control of the

children, and/or demonstrated an inability to keep them safe.

     The record showed that the parents repeatedly placed Johnny

in the role of caretaker for the three younger siblings,

requiring him to supervise and discipline them.   This role was

inappropriate for Johnny's young age and made him uncomfortable.

Moreover, throughout RDSS's involvement, the parents continued

to thrust Johnny into this role, neglecting his own needs.

     The record established that RDSS provided services and

resources for an extended period of time, well over the

twelve-month period.   Despite those services, mother and father

failed to make reasonable progress towards eliminating

substantially the conditions which led to the children's foster

care placement.   See Code § 16.1-283(C)(2).

                              - 23 -
      "'It is clearly not in the best interests of a child to

spend a lengthy period of time waiting to find out when, or even

if, a parent will be capable of resuming his [or her]

responsibilities.'"   Richmond Dept. of Soc. Servs. v. L.P., 35

Va. App. 573, 584, 546 S.E.2d 749, 754-55 (2001) (quoting

Kaywood v. Halifax County Dep't of Soc. Servs., 10 Va. App. 535,

540, 394 S.E.2d 492, 495 (1990)).

           Waiting indefinitely to find out if the
           [parents] might someday remedy the
           conditions that resulted in [the children's]
           foster care placement only prolongs the lack
           of stability and permanency in [the
           children's] li[ves], with no guarantee or
           even reasonable likelihood that the
           [parents] will ever be able to adequately
           care for [the children] in the future."

Id. at 585, 546 S.E.2d at 755.

      Moreover,

           a parent's mental deficiency that is of such
           severity that there is no reasonable
           expectation that such parent will be able
           within a reasonable period of time befitting
           the child's best interests to undertake
           responsibility for the care needed by the
           child in accordance with the child's age and
           stage of development does not constitute
           "good cause" under Code § 16.1-283(C)(2).

Id.

      The children are doing well, living with foster families

who love them and provide safe, clean environments and

appropriate supervision.   That situation contrasts sharply with

the chaotic and unclean conditions they repeatedly experienced

with the parents.   Being ADHD, Anthony and Christina require

                              - 24 -
care and supervision that father and mother cannot now provide.

Johnny has undergone three years of foster home placement and

uncertainty, and is now at the age where he needs permanence.

The decision to terminate mother's parental rights to Johnny

does not foreclose Johnny from maintaining a relationship with

his three younger siblings.

     RDSS presented clear and convincing evidence that termination

is in the children's best interests and it is not reasonably

likely that the conditions which led to the children's neglect or

abuse can be substantially corrected or eliminated to allow them

to return within a reasonable period of time.

                         Standard of Proof

     Mother contends the trial court based its findings on an

incorrect standard.   She bases her argument on a statement in

RDSS's closing argument and on language used in the draft of the

final order prepared by RDSS.

     At the August 2002 hearing, counsel for RDSS summarized Code

§ 16.1-283(C)(2) as allowing termination if parents are "unwilling

or unable within any reasonable period of time not to exceed 12

months . . . to remedy the situation."   The final order, which the

trial court directed RDSS to prepare, states that the trial court

found by clear and convincing evidence that the parents "have

failed to remedy the conditions" which led to removal and

placement by RDSS.



                                - 25 -
     On appeal, mother points out that RDSS misstated the law in

its closing argument and in its draft of the final order in that

the statute requires a showing that a parent need only "remedy

substantially," not remedy completely, "the conditions which led

to or required continuation of the child's foster care

placement."   Code § 16.1-283(C)(2) (emphasis added).

     Mother failed to raise before the trial court the argument

she makes here.   Rule 5A:18 provides, in pertinent part, that

"[n]o ruling of the trial court . . . will be considered as a

basis for reversal unless the objection was stated together with

the grounds therefor at the time of the ruling."    Thus, we will

not consider a claim of trial court error as a ground for

reversal "where no timely objection was made."     Marshall v.

Commonwealth, 26 Va. App. 627, 636, 496 S.E.2d 120, 125 (1998).

The purpose of these rules is to ensure that the trial court and

opposing party are given the opportunity to intelligently

address, examine, and resolve issues in the trial court, thus

avoiding unnecessary appeals and reversals.   Lee v. Lee, 12

Va. App. 512, 514, 404 S.E.2d 736, 737 (1991) (en banc).

     Mother acknowledges that she did not preserve these issues

but asks us to invoke the "ends of justice" exception to Rule

5A:18 in order to consider the merits of her claims.    "[T]he

ends of justice exception is narrow and is to be used sparingly

. . . ."   Brown v. Commonwealth, 8 Va. App. 126, 132, 380 S.E.2d

8, 10 (1989).   "In order to avail oneself of the exception, a

                              - 26 -
[party] must affirmatively show that a miscarriage of justice

has occurred, not that a miscarriage might have occurred."

Redman v. Commonwealth, 25 Va. App. 215, 221, 487 S.E.2d 269,

272 (1997).   The trial error must be "clear, substantial and

material."    Brown, 8 Va. App. at 132, 380 S.E.2d at 11.

     In expressing its decision, the trial court found "by the

appropriate standard clear and convincing evidence" to support

its decision to terminate mother's residual parental rights.

Moreover, we found in the previous discussion that RDSS

presented clear and convincing evidence to support the trial

court's decision.   That evidence proved that the mother failed

to remedy substantially the conditions that caused the children

to be removed and placed with RDSS.     Specifically, the evidence

established that, after more than two and one-half years of RDSS

assistance, the parents were unable to safely and appropriately

supervise the children and take care of their special needs.

Therefore, the record does not reflect any reason to invoke the

good cause or ends of justice exceptions to Rule 5A:18.

     Accordingly, the decisions of the circuit court are summarily

affirmed.

                                                            Affirmed.




                               - 27 -